Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 3, 5-12, and 14-17 are pending and rejected. Claims 2, 4, and 13 are cancelled and claims 16-17 are newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 6, the claim requires that the adhesion interlayer includes a binder substance that is included in a portion of the charge material layer, however, claim 1 has been amended to require that the adhesion interlayer includes particles of .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 7, 10, 12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Eskra, US 2013/0309414 A1 (provided on the IDS of 7/9/2020) in view of Yamasaki, US 2012/0244433 A1, Fujii, H11-73947 A, Fan, CN 104752692 A, Gogotsi, US 2011/0192789 A1, and Phares, US 2013/0323583 A1.
The following citations for Fujii, H11-73947 A are in reference to the machine translation provided by Espacenet and the figures in the original document.
The following references to Fan, CN 104752692 A are in reference to the machine translation provided by Espacenet.
	Regarding claims 1, 3, and 6, Eskra teaches a method of forming a battery electrode (method for fabricating electrodes for a lithium-ion battery, 0011, 0023, and 0046), comprising: 
providing a planar current collector adapted for formation into a battery (where binder and active electrode material are deposited on a substrate otherwise known as a 
5transporting the planar current collector under an electrostatic spray nozzle (where the substrate or current collector is fed through a roller system and is coated with a mix of material using a spray mechanism, which is described as being a spray gun with an electrostatic charge applied proximate to a nozzle of the spray gun, 0024, 0025-0026, 0032, and Fig. 1, such that the planar current collector is transported through the roller system under an electrostatic spray nozzle); and 
depositing a charge material layer including particles of a charge material and a binder onto the current collector using an electrostatic spray nozzle (where the spray mechanism applies a mix of binder, conductive carbon, and electrode active material, 0026-0027, such that a charge material layer will be applied onto the current collector, i.e. a layer containing active material and binder).
Eskra teaches that the binder in the mix typically ranges between 6-85% by weight of the total material in the spray, but that it can be as low as 1% and as high as 100% (0027). They teach that the system includes a second application region which causes a second layer to be deposited onto the substrate, where second application region includes a spray gun to spray towards the substrate and land on the first layer applied in the first application region (0033 and Fig. 1). They teach that because adhesion from one electrode layer to the next tends to be easier to achieve compared to 
Eskra does not teach depositing an adhesion interlayer for increasing an adhesion strength between the charge material layer and the current collector.
Yamasaki teaches producing an electrode for a battery that makes is possible to lower interfacial resistance between a current collector and an active material layer where a binder layer and an active material layer are sequentially laminated on to a current collector (0008). They teach that microbubbles are formed in the binder solution layer so that when the layer is dried, pores are formed in the binder layer (0011 and Fig. 1). They teach that an electrically conductive path is secured between the current collector and the active material layer through the pores, making it possible to lower the interfacial resistance between the current collector and the active material layer (0011). They teach that adhesion between the current collector and the active material layer can be enhanced by the binder layer while inhibiting increase in interfacial resistance between the current collector and the active material layer due to the pores, enabling the production of a high-performance battery electrode that realizes both current collection performance and adhesion (0011). They teach that there are no limitations on the binder and the binder may be the same as binders used in the electrodes such as SBR, CMC, PTFE, PAA, and PVDF (0040).

They do not teach that depositing the adhesion interlayer includes forming coverage regions on the current collector.
	Fujii teaches a battery electrode that has increased adhesion between the active material layer and the current collector while maintaining a low electric resistance 
	From the teachings of Fujii, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the adhesion layer in a pattern, i.e. to provide coverage regions, because Fujii indicates that forming an adhesive layer in a pattern provides the benefits of increasing the adhesion between the current collector and active material layer while also allowing electron transfer between the active material layer and the current collector such that it will be expected to provide the desired and predictable result of increasing adhesion between the current collector and active layer while providing low electrical resistance in the electrode. 
Yamasaki further teaches forming a binder solution containing the bubbles (abstract), where the bubble solution can be formed from water as the solvent (0014). They teach that the binder is dispersed in a solvent such as water (0029). 

	Fan teaches a more efficient drying technology to dry a slurry which greatly improves spray drying efficiency, increases productivity, reduces energy consumption, and reduces material costs (0008). They teach that a cathode material is mixed with a carbon source with a ball milling medium to provide a precursor slurry (0011). They teach that the slurry is dried by high-speed air blowing electrostatic spray drying technology (0012). They teach that the slurry is sprayed from a central inner tube to form small droplets that move from one pole to the other, where the ball milling medium volatilizes, and the droplets solidify to form particles or fibers (0012). They teach that the ball milling medium can be water (0016). They teach that the slurry is ejected from the inner tube while an outer tube is used to eject high-speed airflow (0017). 
	Gogotsi teaches a method for electrospraying nanosized metal or metal oxide particles onto a substrate (abstract). They teach that electrospraying involves generating an electric field between a metal or metal oxide suspension contained in a tip of a syringe and a substrate (0028). They teach that the metal and/or metal oxide particles are suspended in a suspension and the suspension is electrosprayed in order to deposit the particles on the substrate (0030). They teach that the metal and/or oxide solid content in the suspension is 0.5%-20% of the total suspension weight, where if the suspension exceeds the upper limit, the syringe needle is easily clogged to prevent the ejection of the particles (0030). They teach that solvents used include water (0033). Therefore, Gogotsi teaches providing particles in a water suspension for electrospraying 
	From the teachings of Fan and Gogotsi, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Eskra in view of Yamasaki and Fujii to have provided the water-based binder solution of Yamasaki to an electrospray system similar to that of Fan, to have optimized the solution to prevent clogging, and to have dried the solution while electrospraying to the substrate because Yamasaki teaches dispersing binder in a water, Fan indicates that a water solution containing particles can be dried using a high-speed air blowing electrostatic spray drying technology more efficiently, while increasing productivity, reducing energy consumption and material costs, and Gogotsi indicates that it is known to provide particles in water to an electrospraying system, where having to high of a particle content can cause clogging such that it will be expected to provide the desired and predictable result of providing the binder particles in a known form, i.e. in a water solution, to the electrospraying system while minimizing the chances of clogging the system and also providing the particles to the substrate in a dry form as desired by Eskra (due to drying while spraying). Further, since Fan indicates that the electrospray drying process uses air to facilitate the drying where the air is provided in the outer tube, it is considered to provide a carrier gas for driving the particles to the substrate since it will surround the particles as they are carried to the substrate, where the particles will bombard the substrate to form the coating. 
	It is noted that Eskra described negative impacts of casting electrodes using solvent due to the drying time, the solvent needing to be recaptured, and the solvent typically being flammable (0005). They indicate that using water based binders also has 
As to the binder particles being included in the charge material layer, Eskra teaches using binders such as PVDF or PTFE (0027). As discussed above Yamasaki teaches that the binder used can be the same as the binder used in the electrode layer where examples include SBR, CMC, PTFE, PAA, and PVDF (0040). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the same binder for the adhesion interlayer and the active material layer because Yamasaki teaches that such a selection is suitable and Eskra and Yamasaki indicate that similar binders can be used in forming the electrodes. Therefore, the adhesion interlayer will include particles of the binder included in the charge material layer.
As to causing the binder particles to melt, Eskra further teaches that the substrate is passed through a second set of guide mandrels that compress the substrate to a final desired and consistent thickness (0025). They also teach applying heat to the base layer after passing through the first application region so that the first layer is visibly molten, or begins to flow or wet to initiate binding by melting the binder (0029). They teach that heaters may be used after the second application region as well or a heater used in the 
They do not teach using a heated roller to cause melting of the charge material particles.
Phares teaches a process for forming a particle film on a substrate using a series of corona guns to co-aerosolize conductive particles and a binder to a heated substrate for forming a film (abstract and 0007). They teach that the conductive particles comprise anodic or cathodic material, where the process is directed to forming batteries (abstract and 0007). They teach that the film is preferably applied to a roll of substrate in a continuous process (0012). They teach that the substrate is slightly heated to induce binder flow and passed through a set of hot rollers that further induce melting and improve film uniformity (abstract and Fig. 3). Therefore, Phares teaches using heated rollers and a heated substrate to cause binder particles to melt or flow on a substrate surface in a particle mixture including binder and active material in the formation of a battery.
From the teachings of Phares, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Eskra in view of Yamasaki, Fujii, Fan, and Gogotsi to have used heated rollers for heating the mixture on the surface of the substrate because Phares teaches that heated rollers are successful at heating a particle mixture including binder prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Regarding claim 7, Eskra in view of Yamasaki, Fujii, Fan, Gogotsi, and Phares suggest the limitations of instant claim 1. Eskra further teaches that the substrate is passed through a second set of guide mandrels that may be designed having a space or 
Regarding claim 10, Eskra in view of Yamasaki, Fujii, Fan, Gogotsi, and Phares suggest the limitations of instant claim 1. Eskra further teaches that the current electrode or substrate can include copper as an anode current collector (0023), where the current collector or substrate is described as being a sheet (0023-0024). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected a copper sheet as the anode current collector because Eskra indicates that the current collector can be copper and that it can also be in the form of a sheet such that it will be expected to provide a suitable current collector. 
Regarding claim 12, Eskra in view of Yamasaki, Fujii, Fan, Gogotsi, and Phares suggest the limitations of instant claim 1. Eskra further teaches using binders such as PVDF or PTFE (0027). Eskra teaches that the spray may include generally 4-8% graphite (0028), indicating that the charge or active material layer will include graphite. 
As discussed above for claim 1, Yamasaki teaches that the binder used can be the same as the binder used in the electrode layer where examples include SBR, CMC, PTFE, PAA, and PVDF (0040). 
From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a binder such as PVDF, PTFE, SBR, or PAA because Yamasaki teaches that such binders are desirable for 
Regarding claim 14, Eskra in view of Yamasaki, Fujii, Fan, Gogotsi, and Phares suggest the limitations of instant claim 1. Eskra further teaches that the spray mechanism causes the spray to emit between approximately 2 and 20 psi where the voltage applied to the nozzle is 25 kV (0027 and 0032). Therefore, Eskra teaches spraying at a voltage potential within the claimed range, i.e. 25 kV. 
	From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Eskra in view of Yamasaki, Fujii, Fan, Gogotsi, and Phares to have sprayed the carrier gas at a pressure ranging from about 2 to 20 psi because Fan suggests using high speed air to carry powder particles to a substrate when electrospraying to dry a material such that it will be expected to provide the desired and predictable result of successfully flowing the gas at a pressure at which Eskra suggests during electrospraying. While the spraying pressure range is outside of the claimed range, the Examiner notes MPEP 2144.05(I): Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima 
	Regarding claim 16, Eskra in view of Yamasaki, Fujii, Fan, Gogotsi, and Phares suggests the process of instant claim 1, where the adhesion layer is suggested to include particles of the binder material used in the charge material layer. Eskra further teaches that the first application region can spray PVDF ranging between 6-85% by weight, but that the binder levels can be as low as 1% or as high as 100% (0027). They teach that the spray may also include 4-8% conductive carbon (0028). They teach that because adhesion from one electrode layer to the next tends to be easier to achieve compared to the initial base layer to substrate, spray for the second and subsequent electrode layers typically includes less binder, where the spray can include 80-90% active material by weight, 4-8% conductive carbon by weight, and the balance binder (0033). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the amount of active material and binder in the charge material layer to be within the claimed range because Eskra teaches that less binder is needed in subsequent electrode layers because adhesion is easier to achieve compared to the base substrate, that the amount of binder can range from 6-85% by weight in the first layer or 2-16% by weight in the second layer, where the active material can be 7-90% by weight in the first layer or 80-90% by weight in the second layer, indicating that the active material amount can overlap the claimed range in the first or second layer, and that the binder amount can overlap the claimed range in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 17, Eskra in view of Yamasaki, Fujii, Fan, Gogotsi, and Phares suggests the process of instant claim 1. Eskra further teaches that the substrate can include an anode current collector or a cathode current collector (0024), indicating that the electrode formed can be an anode or cathode. Eskra teaches using binders such as PVDF (0027). 
	Yamasaki further teaches using lithium cobalt oxide as the positive electrode active material (0050). Fujii also teaches using lithium cobalt oxide as an active material (0027 and 0029). Phares also teaches using lithium cobalt oxide as an anodic or cathodic material (0027).
	From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used lithium cobalt oxide . 


Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Eskra in view of Yamasaki, Fujii, Fan, Gogotsi, and Phares as applied to claim 1 above, and further in view of Shembel, US 2009/0117461 A1 (provided on the IDS of 7/9/2020).
	Regarding claim 5, Eskra in view of Yamasaki, Fujii, Fan, Gogotsi, and Phares suggest the limitations of instant claim 1. Eskra further teaches spraying mix of binder, conductive carbon, and active electrode material (0027). Eskra teaches using binders such as PVDF or PTFE or any derivative thereof (0027). 
	They do not teach how the mixture is formed. 
	Shembel teaches a method for producing electrodes for lithium ion batteries (abstract). They teach preparing a mixture of solid phase components of the electrochemically active composition includes mixing the active material powders and conductive additives with electron conducting powder and a PTFE binder using a ball mill (0053). They teach that the conductive additive with electron conductivity may include carbon black and graphite (0030-0031), indicating that the electron conducting powder is a conductive carbon. 

Regarding claim 8, Eskra in view of Yamasaki, Fujii, Fan, Gogotsi, and Phares suggest the limitations of instant claim 1. Eskra further teaches that the particle size may be actively selected based on the type of electrode to be formed, and may range from as low as nanometer-sized particles to hundreds of microns and greater (0031). Eskra teaches using binders such as PVDF or PTFE or any derivative thereof (0027). 
They do not specifically teaches that the binder particles have a size ranging from as low as nanometer-sized particles to hundreds of microns or greater.
Shembel teaches a method for producing electrodes for lithium ion batteries (abstract). They teach preparing a mixture of solid phase components of the electrochemically active composition includes mixing the active material powders and conductive additives with electron conducting powder and a PTFE binder using a ball mill (0053). They teach that the PTFE binder used is a powder with the particles size from 0.2 to 4 microns (0038). Therefore, Shembel indicates that a PTFE binder particle size ranging from 0.2 to 4 microns is suitable for use in an electrode for a lithium ion battery.
From the teachings of Shembel, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eskra in view of Yamasaki, Fujii, Fan, Gogotsi, and Phares as applied to claim 1 above, and further in view of Bachrach, US 2011/0129732 A1 (provided on the IDS of 7/9/2020).
Regarding claim 9, Eskra in view of Yamasaki, Fujii, Fan, Gogotsi, and Phares suggest the limitations of instant claim 1. Eskra further teaches that the particles emitted from the gun are imparted with a charge, causing an electrostatic voltage differential to form between the nozzle and the substrate (0032). They teach that the voltage differential may be enhanced by grounding a region of the substrate (0032). 
They do not teach that an electrical charge is applied to the substrate. 

From the teachings of Bachrach, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Eskra in view of Yamasaki, Fujii, Fan, Gogotsi, and Phares to have also charged the substrate so that it is oppositely charged from the charged spray because Bachrach teaches that overspray can be minimized by spraying charged particles towards a substrate or coating area having an opposite charge such that it will provide the desired and predictable result of applying the binder coating to the substrate in the designated regions as desired. Therefore, in the process of Eskra in view of Yamasaki, Fujii, Fan, Gogotsi, Phares, and Bachrach an electrical charge will be applied to the current collector for attracting the particles of the adhesion interlayer to the current collector, such that it will also be expected to bond the particles of the adhesion interlayer to the current collector since the particles are electrostatically attracted to the current collector. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Eskra in view of Yamasaki, Fujii, Fan, Gogotsi, and Phares as applied to claim 1 above, and further in view of Abe, WO 2013/171991 A1 and Scordilis-Kelley, US 2013/0059193 A1.
	Regarding claim 11, Eskra in view of Yamasaki, Fujii, Fan, Gogotsi, and Phares suggest the limitation of instant claim 10. Eskra teaches that the single-sided electrode thickness ranges from 0.0005” to 0.015” or greater (0041), i.e. 12.7 to 381 microns or greater. 
	They do not teach a thickness of the interlayer within the claimed range, the thickness of the charge material layer, or the loading of the charge material.
	As discussed above for claim 1, Fujii teaches forming a battery electrode that has increased adhesion between the active material layer and the current collector while maintaining a low electric resistance (0001). They teach applying an adhesive layer between the current collector and the active material layer to fix the two (0009). Fujii teaches that the thickness of the adhesive layer is preferably in the range of 0.1 micron to 5 micron, where if the thickness is less than 0.1 microns, the peel strength of the active material layer cannot be increased, but if it exceeds 5 microns, the electrons between the active material layer and the current collector do not transfer smoothly (00011). 
	From the teachings of Fujii, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Eskra in view of Yamasaki, Fujii, Fan, Gogotsi, and Phares to have optimized the thickness of the adhesive layer within the range of 0.1 to 5 microns because Fujii teaches that such a thickness is suitable for forming an adhesive layer prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Further, since Fujii indicates that the thickness of an adhesive layer can be optimized between having a layer that has good adhesive strength and one that allows the electrons to transfer smoothly between the active material layer and the current collector, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the thickness of the interlayer to be within the claimed range so as to provide the ideal balance between adhesion and electron transfer suggested by Fujii. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	They do not teach the thickness of the current collector or the areal loading of the charge material.
	Abe teaches a method of producing a secondary battery or a lithium-ion battery having a positive electrode and a negative electrode (abstract and 0018). They teach that the negative current collector is formed of a conductive material such as a copper sheet 2 to 30 mg/cm2 per unit area of negative current collector (0080). 
	From the teachings of Abe, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Eskra in view of Yamasaki, Fujii, Fan, Gogotsi, and Phares to have used a copper sheet as the negative current collector having a thickness ranging from 5-30 microns or 10 microns because Abe indicates that such a thickness is suitable for a copper sheet that is used as an anode current collector in a lithium ion battery such that it will be expected to provide the desired and predictable result of providing a functional copper sheet as the current collector. Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the charge material layer with an areal loading in the range of 3-30 mg/cm2 because Abe indicates that such a mass per unit area of negative electrode current collector (i.e. loading per area or areal loading) is desirable in forming an anode in a lithium ion battery such that it will be expected to provide a desirable amount of anode active material for the battery. Therefore, Eskra in view of Yamasaki, Fujii, Fan, Gogotsi, Phares, and Abe suggest using a copper sheet having a thickness overlapping or within the claimed range and an areal loading of charge or active material within the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
	Eskra in view of Yamasaki, Fujii, Fan, Gogotsi, Phares, and Abe do not teach the thickness of the charge material layer.
	Scordilis-Kelley teaches an electrochemical cell having an anode structure, a cathode structure, an electrolyte and/or a separator and a battery such as a lithium battery that includes the electrochemical cell (abstract and 0094). They teach that the thickness of the anode active layer is in the range of about 2 to 100 microns or about 5 to 50 microns (0044). They teach that the current collector may have a thickness ranging from 5-20 microns thick (0118). 
From the teachings of Scordilis-Kelley, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Eskra in view of Yamasaki, Fujii, Fan, Gogotsi, Phares, and Abe to have used an anode active layer or charge material layer having a thickness ranging from 2 to 100 microns or about 5 to 50 microns because Scordilis-Kelley teaches that such a thickness is suitable for an anode active material layer in a battery such as a lithium battery such that it will be expected to provide a desirable charge material thickness. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
	

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Eskra, US 2013/0309414 A1 (provided on the IDS of 7/9/2020) in view of Yamasaki, US 2012/0244433 A1, Fujii, H11-73947 A, Fan, CN 104752692 A, Gogotsi, US 2011/0192789 A1, Phares, US 2013/0323583 A1, Croop, US 3,974,302, and Shembel, US 2009/0117461 A1 (provided on the IDS of 7/9/2020).
	The following citations for Fujii, H11-73947 A are in reference to the machine translation provided by Espacenet and the figures in the original document.
	Regarding claim 15, Eskra teaches a method of forming an anode in a battery electrode (method for fabricating electrodes for a lithium-ion battery, 0011, 0023, and 0046, where an active electrode material is applied to a substrate that can be an anode current collector, 0024, indicating that an anode is formed), comprising: 
providing a planar copper sheet as an anode current collector layer adapted for formation into a battery (where binder and active electrode material are deposited on a substrate otherwise known as a current collector, 0024, where the electrode is described as a sheet and is depicted as being planar, 0024-0025, 0041, Fig. 1, and Fig. 3, such that it is considered to be planar and since the electrode is formed by depositing binder and active electrode material on the current collector, where the electrodes are for a battery, 0011 and 0023-0024, the current collectors are considered to be adapted for formation into a battery because they will be used as the electrodes in the battery, where the anode 
5transporting the planar current collector under an electrostatic spray nozzle (where the substrate or current collector is fed through a roller system and is coated with a mix of material using a spray mechanism, which is described as being a spray gun with an electrostatic charge applied proximate to a nozzle of the spray gun, 0024, 0025-0026, 0032, and Fig. 1, such that the planar current collector is transported through the roller system under an electrostatic spray nozzle); and 
depositing a charge material layer onto the current collector using an electrostatic spray nozzle (where the spray mechanism applies a mix of binder, conductive carbon, and electrode active material, 0026-0027, such that a charge material layer will be applied onto the current collector, i.e. a layer containing active material).
Eskra teaches that the binder in the mix typically ranges between 6-85% by weight of the total material in the spray, but that it can be as low as 1% and as high as 100% (0027). They teach that the system includes a second application region which causes a second layer to be deposited onto the substrate, where second application region includes a spray gun to spray towards the substrate and land on the first layer applied in the first application region (0033 and Fig. 1). They teach that because adhesion from one electrode layer to the next tends to be easier to achieve compared to the initial base layer to the substrate, spray for the second and any subsequent electrode 
Eskra does not teach depositing an adhesion interlayer for increasing an adhesion strength between the charge material layer and the current collector.
Yamasaki teaches producing an electrode for a battery that makes is possible to lower interfacial resistance between a current collector and an active material layer where a binder layer and an active material layer are sequentially laminated on to a current collector (0008). They teach that microbubbles are formed in the binder solution layer so that when the layer is dried, pores are formed in the binder layer (0011 and Fig. 1). They teach that an electrically conductive path is secured between the current collector and the active material layer through the pores, making it possible to lower the interfacial resistance between the current collector and the active material layer (0011). They teach that adhesion between the current collector and the active material layer can be enhanced by the binder layer while inhibiting increase in interfacial resistance between the current collector and the active material layer due to the pores, enabling the production of a high-performance battery electrode that realizes both current collection performance and adhesion (0011). They teach that there are no limitations on the binder and the binder may be the same as binders used in the electrodes such as SBR, CMC, PTFE, PAA, and PVDF (0040).
From the teachings of Yamasaki, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have 
Eskra further teaches that the binder material is polyvinylidene fluoride (0027). Yamasaki also teaches that the binder can be PVDF (0040). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected PVDF as the binder material of the interlayer because both Eskra and Yamasaki indicate that such a material is suitable as a binder and Yamasaki suggests forming a binder layer as the interlayer such that it will be expected to provide a suitable layer for increasing the adhesion of the electrode layer to the current collector. 
As discussed above for claim 1, Fujii provides the suggestion of forming coverage regions on the current collector because Fujii indicates that forming an adhesive layer in a pattern provides the benefits of increasing the adhesion between the current collector and active material layer while also allowing electron transfer between the active material layer and the current collector such that it will be expected to provide the desired and predictable result of increasing adhesion between the current collector and active layer while providing low electrical resistance in the electrode. Therefore, in the process of Eskra in view of Yamasaki and Fujii coverage regions will be formed on the anode current collector defined by areas covered by the PVDF forming the interlayer. 
Also, as discussed above for claim 1, Fan and Gogotsi provide the suggestion of spraying dry particles of an adhesion substance or binder driven by a carrier gas for bombardment against the current collector. 
As to the binder particles being included in the charge material layer, Eskra teaches using binders such as PVDF or PTFE (0027). As discussed above Yamasaki 
As to causing the binder particles to melt, Eskra further teaches that the substrate is passed through a second set of guide mandrels that compress the substrate to a final desired and consistent thickness (0025). They also teach applying heat to the base layer after passing through the first application region so that the first layer is visibly molten, or begins to flow or wet to initiate binding by melting the binder (0029). They teach that heaters may be used after the second application region as well or a heater used in the second application region may be sufficient to cause the layer to melt and flow for binding (0034-0035 and Fig. 1). They teach that heat may be applied to the spray side to cause the binder of the second layer to melt and flow (0037). Therefore, Eskra teaches initiating binding of the material by causing the binder in the layers to melt and flow, where the melting can be done during and after application of the first layer or the second layer.
They do not teach using a heated roller to cause melting of the charge material particles.
As discussed above for claim 1, Phares provides the suggestion to have used heated rollers for heating the mixture on the surface of the substrate because Phares prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Eskra in view of Yamasaki, Fujii, Fan, Gogotsi, and Phares do not teach using 15 kV or airflow to electrostatically spray the PVDF particles.

Croop teaches electrostatically coating a flexible sheet material with heat reactive adhesive resin particles (abstract). They teach that any suitable electrostatic coating means with an associated dry resin supply means may be used to apply dry resin powder (Col. 4, lines 10-17). They teach that a 10 kV to 90 kV powder spray gun driven by air pressure and having a charged needle in its nozzle can be used (Col. 4, lines 10-17). They teach that depending on the type of electrostatic coating means used, the sheet material will be moved between the mask wheels at a speed effective to apply the dry resin powder so that it will adhere to the sheet material (Col. 4, lines 18-23). Therefore, Croop teaches electrospraying polymer particles to a substrate using a voltage of 10-90 kV with a spray gun driven by air pressure.
From the teachings of Eskra and Croop, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Eskra in view of Yamasaki, Fujii, Fan, Gogotsi, and Phares to have optimized the voltage or potential within a range of 10-90 kV because Croop indicates that such a voltage range is suitable for electrospraying polymer particles and Eskra indicates that the voltage range can vary above and below 25 kV where it is desirable to have a uniform spray such that by optimizing within the range of Croop it will be expected to provide a suitable range for uniformly electrospraying the PVDF particles to the anode current collector substrate. Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). Therefore, since Eskra suggests spraying at a pressure between approximately 2 and 20 psi, the range is considered close enough to the claimed range to expect the same properties, i.e. approximately 2 psi is sufficiently close to 1.5 psi to expect similar results.  

They do not specifically teaches that the binder particles have a size ranging from as low as nanometer-sized particles to hundreds of microns or greater.
Shembel teaches a method for producing electrodes for lithium ion batteries (abstract). They teach preparing a mixture of solid phase components of the electrochemically active composition includes mixing the active material powders and conductive additives with electron conducting powder and a PTFE binder using a ball mill (0053). They teach that the PTFE binder used is a powder with the particles size from 0.2 to 4 microns (0038). They also teach that PVDF can be used as a binder (0033). Therefore, Shembel indicates that a binder particle size ranging from 0.2 to 4 microns is suitable for use in an electrode for a lithium ion battery.
From the teachings of Shembel, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Eskra in view of Yamasaki, Fujii, Fan, Gogotsi, Phares, and Coop to have used a binder particle size ranging from 0.2 to 4 microns because Shembel teaches that such a binder particle size is suitable for use in an electrode for a lithium ion battery and because such a size is within the particle size range taught by Eskra such that it will be expected to provide a suitable binder particle size in forming the interlayer of binder material for securing the electrode material to the current collector of Eskra in view of Yamasaki, Fujii, Fan, Gogotsi, Phares, and Coop. Therefore, Eskra in view of Yamasaki, Fujii, Fan, Gogotsi, Phares, Coop, and Shembel suggest using a particle size prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Therefore, Eskra in view of Yamasaki, Fujii, Fan, Gogotsi, Phares, Coop, and Shembel suggest depositing an adhesion interlayer of PVDF onto the copper sheet anode current collector of the battery from a first electrostatic spray nozzle by forming a 2-20 psi airflow and a voltage or potential optimized within a range of 10-90 kV using PVDF powder particles having a size overlapping the claimed range so as to form coverage regions on the anode current collector defined by areas covered by the PVDF, and depositing a charge material layer onto the adhesion interlayer from a second electrostatic spray nozzle, where the adhesion interlayer increases an adhesion strength between the charge material layer and the current collector by contacting the anode current collector between the coverage regions. 

Response to Arguments
Applicant's arguments filed 8/16/2021 have been fully considered. In light of the cancellation of claim 13, the previous 112 rejection is withdrawn.
Regarding Applicant’s arguments over Yamasaki, it is noted that Yamasaki teaches forming an electrode in which a binder layer and an active material layer are formed on a current collector to enhance the adhesive strength between the active material layer and the current collector (abstract, 0011, and Fig. 1). Therefore, Yamasaki does provide an adhesion interlayer between the active layer and the current collector. Yamasaki does teach including microbubbles in the adhesion layer to inhibit interfacial resistance in the electrode (0011). The primary reference of Eskra provides a process 
As to Applicant’s arguments over Fujii, it is noted that Fujii is relied upon for the suggestion of forming the adhesion interlayer in coverage regions on the surface. The primary reference of Eskra provides the steps of melting the binder particles as discussed in the rejections above. Further, Yamasaki provides the suggestion of using the same binder material in the adhesion layer and the charge material layer. The suggestion of using heated rollers is provided by the newly added reference of Phares.
As to Applicant’s argument that having the microbubbles of Yamasaki would negate the needs to coverage regions as suggested by Fujii, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that since Fujii indicates that an adhesive layer does not need to be located over the entire surface of a current collector so as to provide low electrical resistance in the electrode and Yamasaki indicates it is desirable to have an adhesive layer be porous to inhibit interfacial resistance, by combining a porous adhesive layer located in 
As to Yamasaki’s microbubbles, it is noted that the combination of Eskra and Yamasaki is not to provide microbubbles using a solution method but to apply a porous adhesive layer using the spraying process of Eskra. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/             Examiner, Art Unit 1718                               


/KATHERINE A BAREFORD/             Primary Examiner, Art Unit 1718